     Case 3:18-cv-02282-L-MSB Document 161 Filed 01/21/21 PageID.2555 Page 1 of 11

1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT
9                               SOUTHERN DISTRICT OF CALIFORNIA
10
11    THE ESTATE OF PAUL SILVA, by and                    Case No.: 18cv2282-L (MSB)
12    through its successors-in-interest LESLIE
13    ALLEN and MANUEL SILVA, et al.,                     DISCOVERY ORDER
14                                      Plaintiffs,       [ECF NO. 153]
15    v.
16
      CITY OF SAN DIEGO, et al.,
17
                                     Defendants.
18
19
20          Currently before the Court is the December 9, 2020 motion for a protective order
21    to preclude the noticed deposition of Sherriff William D. Gore, filed by Defendants
22    County of San Diego, William Gore, Alfred Joshua, M.D., Anthonny Adraneda, Barbara
23    Lee, Laura Coyne, Michael Lawson, John Douthitt, Julio Rodriguez, Charles Delacruz,
24    Diego Lopez, Aaron Vrabel, Jorge Enciso, Tanner Sherman, Christopher Simms, Ryan
25    Seabron, Harvey Seeley, Cesar Ceballos and Jose Navarro (“County Defendants”). (ECF
26    No. 153.) Also before the Court is Plaintiffs’ December 18, 2020 opposition to the
27    motion (“Opposition”), (ECF No. 158), and County Defendants’ December 30, 2020 reply
28    (Reply”), (ECF No 159). Having considered the briefings and all the supporting exhibits
                                                      1
                                                                                       18cv2282-L (MSB)
     Case 3:18-cv-02282-L-MSB Document 161 Filed 01/21/21 PageID.2556 Page 2 of 11

1     submitted by the parties, the Court GRANTS County Defendant’s motion for the reasons
2     set forth below.
3                                           I.     BACKGROUND
4           Plaintiffs in this case are Paul Silva’s estate and parents, as successors-in-interest.
5     (See ECF No. 79 at 12.) In claims relevant to this motion, Plaintiffs have named the
6     County of San Diego as a defendant on claims of municipal liability and Sheriff William
7     Gore (“Gore”) is named as a defendant in his individual capacity for his deliberate
8     indifference in failing to properly train, supervise, discipline, and investigate his
9     subordinates. (See ECF No. 79 at 56, 59, 62.)
10          On January 20, 2018, the decedent’s mother called San Diego Police Department
11    requesting assistance when her son was having a mental health emergency. (Id. at 6.)
12    Despite her request for civil assistance and her description of her son’s mental health
13    history, San Diego Police Officers arrested Mr. Silva for being under the influence of
14    methamphetamine and booked him into San Diego County Jail, where he was in San
15    Diego Sheriff’s Department (“Sheriff’s Department”) custody. (Id.) After roughly 36
16    hours, during which he exhibited unusual behavior and did not receive any medical or
17    mental health care, Sheriff’s Department staff pepper sprayed Mr. Silva, then forcibly
18    removed Mr. Silva from his cell. (Id. at 7-10.) During the cell extraction, Sheriff’s
19    deputies shot Mr. Silva with water balls, tased him, and held him down with a body
20    shield until he became unconscious. (Id. at 10.) Mr. Silva “sustained serious and
21    permanent brain damage, neurological injuries, kidney failure, a collapsed lung, and
22    other life-threatening injuries,” and ultimately died after several weeks in a coma. (Id.
23    at 11.)
24                                    II.        DISCOVERY DISPUTE
25          County Defendants move for a protective order preventing the deposition of
26    Gore, asserting that the “apex” doctrine prevents Plaintiffs from deposing Gore. (See
27    ECF No. 153.) They argue Gore is a high-ranking official and Plaintiffs have not met their
28    burden of establishing extraordinary circumstances as required by the doctrine to
                                                      2
                                                                                       18cv2282-L (MSB)
     Case 3:18-cv-02282-L-MSB Document 161 Filed 01/21/21 PageID.2557 Page 3 of 11

1     permit his deposition. (Id. at 1.) Plaintiffs assert they should be permitted to depose
2     Gore regarding his knowledge of the high rate of inmate death at San Diego County jails
3     under his command and his actions or inactions in the face of his subordinates’ repeated
4     constitutional violations, topics they argue are directly at-issue in this case. (ECF No.
5     158 at 1.)
6                                       III.   LEGAL STANDARD
7           The Federal Rules of Civil Procedure (hereafter “Rules”) permit “discovery
8     regarding any nonprivileged matter that is relevant to any party’s claim or defense.”
9     Fed. R. Civ. P. 26(b)(1). To be relevant, the information sought “need not be admissible
10    in evidence”; however, it must be “proportional to the needs of the case.” Id. Rule 30
11    allows a party to take depositions of any person or party by oral examination. However,
12    “[t]he court may, for good cause, issue an order to protect a party or person from
13    annoyance, embarrassment, oppression, undue burden or expense” by, among other
14    things, forbidding a deposition or limiting its scope. Fed. R. Civ. P. 26(c); Apple Inc. v.
15    Samsung Elecs. Co., Ltd, 282 F.R.D. 259, 262 (N.D. Cal. Apr. 4, 2012).
16          A party seeking to prevent a deposition must generally meet a high burden. Hunt
17    v. Cont’l Cas. Co., No 13-cv-05966-HSG, 2015 WL 1518067, at *1 (N.D. Cal. Apr. 3, 2015)
18    (citing Blankenship v. Hearst Corp., 519 F.2d 418, 429 (9th Cir. 1975)) (“Absent
19    extraordinary circumstances, it is rare for a court to disallow the taking of a
20    deposition.”). However, for depositions of high-ranking executives or officials – so-
21    called “apex” witnesses – the burden is placed on the party seeking the deposition to
22    show extraordinary circumstances justify the deposition because such discovery creates
23    “a tremendous potential for abuse or harassment” that may require the court’s
24    intervention for the witness’s protection under Rule 26(c). Apple Inc., 282 F.R.D. at 263.
25    The apex doctrine exists to protect officials from discovery that will burden the
26    performance of their duties, especially given the frequency such officials are typically
27    named in lawsuits, and to protect officials from unwarranted inquiries into their
28    decision-making process. Coleman v. Schwarzenegger, Nos. CIV S-90-0520 LKK JFM P,
                                                     3
                                                                                        18cv2282-L (MSB)
     Case 3:18-cv-02282-L-MSB Document 161 Filed 01/21/21 PageID.2558 Page 4 of 11

1     C01-1351 TEH, 2008 WL 4300437 at *2 (E.D. Cal. Sept. 15, 2008) (citing In re United
2     States of America, 985 F.2d 510, 512 (11th Cir. 1993) and United States v. Morgan, 313
3     U.S. 409, 422 (1941)). Therefore, heads of government agencies in particular “are not
4     normally subject to deposition” absent extraordinary circumstances. Green v. Baca, 226
5     F.R.D. 624, 648 (C.D. Cal. 2005) (quoting Kyle Engineering Co. v. Kleppe, 600 F.2d 226,
6     231 (9th Cir. 1979), and collecting cases).
7           To invoke the protection of the apex doctrine, the party resisting discovery must
8     first demonstrate he or she is a high-ranking official. Myles v. County of San Diego, No.
9     15cv1985-BEN (BLM), 2016 WL 4366543, at *3 (S.D. Cal. Aug. 15, 2016). Once the
10    proposed deponent has done this, “the party seeking the deposition must ‘show: (1) the
11    official’s testimony is necessary to obtain relevant information that is not available from
12    any other source; (2) the official has first-hand information that cannot reasonably be
13    obtained from other sources; (3) the testimony is essential to the case at hand; (4) the
14    deposition would not significantly interfere with the ability of the official to perform his
15    government duties; and (5) the evidence sought is not available through less
16    burdensome means or alternative sources.’” Id. (quoting Thomas v. Cate, No. 1:05-cv-
17    01198-LJO-JMD-HC, 2010 WL 1343789, at *1 (E.D. Cal. Apr. 5, 2010)); see also Coleman,
18    2008 WL 4300437 at *2 (“The extraordinary circumstances test may be met where high-
19    ranking officials ‘have direct personal factual information pertaining to material issues in
20    an action,’ and ‘the information to be gained is not available through any other
21    sources[.]’”) (quoting Bogan v. City of Boston, 489 F.3d 417, 423 (1st Cir. 2007)).
22                                          IV.     ANALYSIS
23          County Defendants assert that Gore “is indisputably a high-ranking official” and is
24    entitled to protection from deposition under the apex doctrine. (ECF No. 153 at 3.)
25    They further argue there are no extraordinary circumstances to justify Gore’s deposition
26    because Gore “has no unique, first-hand knowledge relating to this lawsuit or the
27    incident involving Paul Silva.” (Id. at 4.) County Defendants finally argue that Plaintiffs
28    have not met their burden of exhausting less restrictive resources, noting they never
                                                     4
                                                                                     18cv2282-L (MSB)
     Case 3:18-cv-02282-L-MSB Document 161 Filed 01/21/21 PageID.2559 Page 5 of 11

1     propounded any written discovery to Gore and pending Rule 30(b)(6) depositions may
2     render some of the information sought. (ECF No. 159 at 1.)
3           On the other hand, Plaintiffs claim that to establish Gore’s liability, they must
4     show Gore “had notice of widespread and repeated incidences of death or serious injury
5     caused by denial of medical care and/or excessive force” and that he “failed to take
6     action to protect inmates under his care despite the dangers, created by the actions of
7     his subordinates, of which he had been made aware.” (ECF No. 158 at 4.) Plaintiffs
8     argue the only way to obtain such evidence is by deposing Gore because he is the only
9     witness who can testify as to his knowledge and state of mind. (Id. at 4-5.)
10    A.    Gore is a High-Ranking Official
11          As a threshold matter, County Defendants must establish that Gore is a high-
12    ranking official to invoke the apex doctrine. According to County Defendants, Gore is a
13    high-ranking official because of his role in overseeing one of the nation’s largest law
14    enforcement agencies, which employs more than 4,200 individuals, provides services
15    that span air patrol to investigative operations, and operates detention facilities that
16    house approximately 5,000 inmates at any given time. (See ECF No. 153 at 3-4.)
17    Plaintiffs do not dispute this status. (See generally ECF No. 158.) In fact, Plaintiffs admit
18    Gore holds “the highest position in the San Diego County Sheriff’s Department.” (ECF
19    No. 79 at 8.)
20          The law in this district and throughout the Ninth Circuit supports the conclusion
21    that Gore is a high-ranking official. See Ramirez v. Zimmerman, No. 3:17-cv-1230, 2019
22    WL 2106594, at *6 (S.D. Cal. May 14, 2019) (“It is well established in this circuit and in
23    this district that County Sheriffs, including Sheriff Gore specifically, are considered high-
24    level officials to whom the apex doctrine applies.”); Estate of Levingston v. County of
25    Kern, 320 F.R.D. 520, 526 (E.D. Cal. June 22, 2017) (“[C]ourts throughout the Ninth
26    Circuit have determined that the position of sheriff is a high-ranking official to whom the
27    apex doctrine may apply.”); Anderson v. County of Contra Costa, No. 15-cv-01673-RS
28    (MEJ), 2017 WL 930315, at *4 (N.D. Cal. Mar. 9, 2017) (finding the sheriff was “an apex
                                                    5
                                                                                      18cv2282-L (MSB)
     Case 3:18-cv-02282-L-MSB Document 161 Filed 01/21/21 PageID.2560 Page 6 of 11

1     employee or high-ranking official, to whom the apex doctrine applies”); K.C.R. v. City of
2     L.A., No. CV 13-3806 PSG (SSx), 2014 WL 3434257, at *6 (C.D. Cal. July 11, 2014)
3     (collecting cases and concluding that “ample authority ... supports the proposition that a
4     sheriff is a high-ranking government official entitled to protection”); Jarbo v. County of
5     Orange, No. SACV 05-00202-JVS, 2010 WL 3584440, at *2 (C.D. Cal. Aug. 30, 2010)
6     (finding that sheriff of Orange County was high-ranking government official not subject
7     to deposition absent extraordinary circumstances); cf. Green, 226 F.R.D. at 649 (“At
8     least one court has suggested that police chiefs, and presumably sheriffs as well, do not
9     constitute high government officials.”).
10           Based on the foregoing, the Court finds Gore is sufficiently high-ranking to
11    warrant application of the apex doctrine. See Myles, No. 15cv1985-BEN (BLM), 2016 WL
12    4366543, at *4 (finding Gore a high-ranking government official in part because plaintiff
13    acknowledged he is the “San Diego Sheriff’s Department’s chief policy maker and
14    highest-ranking government officer”).
15    B.     Plaintiffs Have Not Shown Extraordinary Circumstances
16           The disputed issue in this matter is therefore whether any “extraordinary
17    circumstances” warrant an exception to the apex doctrine. See Coleman, 2008 WL
18    4300437, at *2. As an initial matter, Plaintiffs argue they should be permitted to depose
19    Gore regarding two different categories of information—(1) Gore’s “notice of
20    widespread and repeated incidences of death or serious injury caused by denial of
21    medical care and/or excessive force,” on a theory of deliberate indifference (ECF No.
22    158 at 8), and (2) Gore’s knowledge and actions after being informed of the situation
23    regarding Mr. Silva by Mr. Silva’s father after Mr. Silva’s hospitalization, on a theory of
24    ratification and acquiescence. (Id. at 16.) However, because Plaintiffs’ operative
25    complaint against Gore is based solely on a theory of deliberate indifference, the Court
26    will not address Plaintiffs’ arguments concerning matters after January 21, 2018.1
27
      1
       Plaintiffs argue their theory of individual liability against Gore for acquiescence and ratification
28    requires inquiry into his conduct after Paul Silva’s death. (ECF No. 158 at 11.) However, the Court is
                                                          6
                                                                                                18cv2282-L (MSB)
     Case 3:18-cv-02282-L-MSB Document 161 Filed 01/21/21 PageID.2561 Page 7 of 11

1            1.     Gore has relevant, personal knowledge
2            Plaintiffs have made a persuasive showing that Gore has personal knowledge of
3     information relevant to this lawsuit, notwithstanding Gore’s lack of direct involvement
4     in Paul Silva’s death. To begin with, Plaintiffs have successfully pled supervisory liability
5     claims against Gore for his deliberate indifference in the training, supervision, discipline,
6     and investigation of his subordinates. (See ECF No. 147 at 25-27; 28-29; 29-31 (Judge
7     Lorenz’ order finding Plaintiffs sufficiently pled these causes of action against Gore).)
8     The failure to train claim requires that Gore “disregarded the known or obvious
9     consequence that a particular omission in [the Sheriff’s Department’s] training program
10    would cause [department] employees to violate citizens' constitutional rights.” Flores v.
11    Cty. of Los Angeles, 758 F.3d 1154, 1159 (9th Cir. 2014). Similarly, Plaintiffs’ cause of
12    action for failure to supervise and discipline is based on the premise that Gore had
13    “knowledge of the unconstitutional conditions in the jail, including his knowledge of the
14    culpable actions of his subordinates,” and his inaction “amounted to acquiescence in the
15    unconstitutional conduct of his subordinates.” Starr v. Baca, 652 F.3d 1202, 1207 (9th
16    Cir. 2011).
17           Specifically, Plaintiffs allege Gore knew that a significant number of detainee
18    deaths were caused by inadequate medical care and that County jails frequently booked
19    or housed mentally ill individuals, but that he and the other supervisory defendants
20    failed to properly train deputies on various issues relevant to the constitutional rights of
21    detainees with mental health disorders. (ECF No. 79 at 33-36, 64.) Plaintiffs also allege
22    that Gore knew of prior incidents of misconduct and civil rights violations by his
23    subordinates involving facts similar to those in this case, but that he acquiesced in or
24
25
26
      unaware of any allegations Plaintiffs’ have asserted in their case against Gore that put Gore’s conduct
27    after the incident involving Paul Silva at issue. (See ECF No. 79, ECF No. 147 at 28-31.) Therefore, the
      Court finds that an inquiry into Gore’s conduct after the underlying incident would not be proportional
28    for Plaintiffs’ case against Gore.
                                                         7
                                                                                               18cv2282-L (MSB)
     Case 3:18-cv-02282-L-MSB Document 161 Filed 01/21/21 PageID.2562 Page 8 of 11

1     even condoned the unlawful behavior by failing to retrain, discipline, or correct the
2     abusive behavior of his subordinates. (ECF No. 79 at 65-67.)
3           Accordingly, Gore’s lack of direct knowledge of the events that directly caused
4     Paul Silva’s death does not immunize him from deposition, because he has knowledge of
5     other directly relevant facts, namely those that relate to his individual liability in this
6     case based on his awareness and disregard of unconstitutional dangers to Paul Silva.
7     Whether he claims or disclaims such awareness, Gore undoubtedly has personal
8     knowledge of his own state of mind and actions, which are directly relevant to Plaintiffs’
9     case against him.
10          2.     Plaintiffs have not exhausted less intrusive discovery methods
11          Notwithstanding Gore’s personal knowledge of relevant issues, Plaintiffs have not
12    demonstrated they exhausted “less intrusive discovery methods, such as []
13    interrogator[ies] or depositions of lower-level employees with more direct knowledge of
14    the facts at issue.” Somers v. Digital Realty Tr. Inc., No. 14CV05180EMCKAW, 2016 WL
15    7157505, at *1 (N.D. Cal. Dec. 8, 2016).
16          Plaintiffs’ Opposition to County Defendants’ instant motion suggests that there
17    might be other sources of information indicative of whether Gore had notice of relevant
18    incidents and unconstitutional practices. Specifically, Plaintiffs reference an undated
19    internal PowerPoint presentation that has been reported on in the newspaper, which
20    “documented the following challenges: ‘a lack of funding for mental health
21    professionals, lack of training and knowledge for staff and contractors, undetected and
22    under-reported cases of troubled inmates and 9-to-5 clinical hours for mental health
23    providers.’” (ECF No. 158 at 10.) Additionally, Plaintiffs referenced a “2017 grand jury
24    report that urged the Sheriff to appoint a full-time mental health director.” (Id.) It
25    seems written discovery and depositions of other witnesses could both reveal those
26    underlying documents, and whether and when they were provided to Gore.
27    Additionally, other witnesses who met with Gore or implemented policies may be able
28    to testify regarding whether responsive actions were taken.
                                                     8
                                                                                       18cv2282-L (MSB)
     Case 3:18-cv-02282-L-MSB Document 161 Filed 01/21/21 PageID.2563 Page 9 of 11

1             However, Plaintiffs have not asserted that they attempted to obtain any
2     information through written discovery propounded to Gore, nor explained why doing so
3     would be ineffective.2 (See ECF No. 158.) The facts of this case do not suggest that any
4     delay caused by written discovery would have resulted in the loss of potential witness
5     testimony, unlike the case relied on by Plaintiffs for the premise that interrogatories
6     would be insufficient. Cf. Garcia v. County of Riverside, Case No. ED CV 13-616-JGB
7     (SPx), ECF No. 94 (C.D. Cal. Mar. 21, 2017) (“Although the foregoing discussion highlights
8     why there appears to be no adequate substitute for Baca’s deposition in this case,
9     ordinarily it would nevertheless be desirable for plaintiff to have at least attempted
10    other discovery means first. But there is a particular circumstance here that warrants
11    relieving plaintiff of any such requirement, namely, Baca’s allegedly deteriorating health
12    status, due to Alzheimer’s disease.”) In this case, Plaintiffs waited until after the
13    deadline to serve written discovery had passed before they first noticed Gore’s
14    deposition. (Compare ECF No. 109 at 2-3 (noting that the deadline to serve written
15    discovery expired on March 6, 2020 and would not be continued) with ECF No 153-2 at
16    5-7 (showing original deposition notice dated October 27, 2020).) Plaintiffs have not
17    provided any explanation why they did not seek information regarding Gore’s
18    knowledge by timely interrogatory.
19            Even though Plaintiffs plan to take depositions of other supervisory defendants
20    and knowledgeable witnesses pursuant to Fed. R. Civ. P. 30(b)(6), Plaintiffs do not
21    explain why they did not conduct these depositions prior to attempting to depose Gore
22    or why such depositions are incapable of providing the information necessary for
23    Plaintiffs’ case. Plaintiffs have not explained or shown why other witnesses cannot
24    testify about information or reports they shared with Gore or heard in his presence as
25    evidence of Gore’s knowledge. Similarly, they be able to testify regarding whether Gore
26    or others directed responsive action.
27
      2
       While County Defendants assert in their Reply that Plaintiffs did not serve any written discovery on Gore, they regrettably
28    have not submitted any evidence in support of this contention. (See ECF No. 159, generally and at 2.)
                                                                    9
                                                                                                                 18cv2282-L (MSB)
     Case 3:18-cv-02282-L-MSB Document 161 Filed 01/21/21 PageID.2564 Page 10 of 11

1           Even the cases Plaintiffs rely on to argue that Gore is not immune from deposition
2     underscore the importance of conducting other discovery prior to noticing the
3     deposition of a high-ranking official witness. (See ECF No. 158 at 16.) In Estate of
4     Levingston, 320 F.R.D. at 528, the court granted a protective order precluding the
5     plaintiffs from taking the deposition of Sheriff Youngblood, but also said it would
6     consider lifting the order if plaintiffs “take the depositions of, or propound other
7     discovery to, those actually involved in the development and implementation of the
8     relevant policies and [] make a showing that they made reasonable efforts to obtain the
9     needed evidence but cannot do so except via a deposition of Youngblood.” In
10    Anderson, 2017 WL 930315 at *4, the court required the plaintiff to first depose a Rule
11    30(b)(6) witness before allowing the deposition of Sheriff Livingston even though his
12    state of mind was considered relevant to the plaintiff’s claims of supervisory liability.
13    Finally, in Soto v. County of Sacramento, No. 2:19-cv-0910 TLN DB, 2020 WL 5110372, at
14    *2 (E.D. Cal. Aug. 31, 2020), the court granted Sheriff Jones a protective order barring
15    his deposition because plaintiffs had not demonstrated Sheriff Jones had unique first-
16    hand, non-repetitive knowledge. However, the court left open the possibility of
17    allowing the deposition if, “after conducting additional discovery,” plaintiffs were able
18    to establish the sheriff’s knowledge was unique. Id. Here, even though Gore has first-
19    hand knowledge relevant to Plaintiffs’ case, Plaintiffs have not made a showing that
20    Gore is the only source of such information because have not shown they attempted to
21    access such information through written discovery and they have not yet deposed other
22    witnesses who may be able to furnish the evidence they seek.
23    ///
24    ///
25    ///
26    ///
27    ///
28    ///
                                                   10
                                                                                     18cv2282-L (MSB)
     Case 3:18-cv-02282-L-MSB Document 161 Filed 01/21/21 PageID.2565 Page 11 of 11

1                                        V.    CONCLUSION
2           Because Plaintiffs have not exhausted less intrusive means of discovery before
3     seeking Gore’s deposition, the Court GRANTS County Defendants’ motion for a
4     protective order to preclude Plaintiffs from taking Sheriff Gore’s deposition.
5           IT IS SO ORDERED.
6     Dated: January 21, 2021
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  11
                                                                                   18cv2282-L (MSB)
